Citation Nr: 1242872	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  06-36 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a shell fragment wound of the right back and posterior chest with retained foreign bodies, currently evaluated as 10 percent disabling.  

2.  Entitlement to an effective date prior to June 30, 2010, for the grant of a 40 percent evaluation for residuals of a shell fragment wound to the right hip with retained foreign bodies, to include addressing whether a January 2012 rating action contained an error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which increased the Veteran's disability to 10 percent disabling, effective February 8, 2005 for his service-connected shell fragment wound of the right back and posterior chest with retained foreign bodies and continued the 10 percent evaluation for his service-connected shell fragment wound of the right hip with retained foreign bodies.  

In March 2008, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

In May 2008, the Board remanded the claims for additional development and adjudicative action.  After completion of the Board's requested development, the case was returned for appellate review.  In a November 2008 decision, the Board remanded the Veteran's increased rating claim for his service-connected residuals of a shell fragment wound of the right back and posterior chest with retained foreign bodies, but denied an increased rating for his service-connected residuals of a shell fragment wound to the right hip with retained foreign bodies.  The Veteran appealed the Board's November 2008 decision, with regards to his increased rating claim for his shell fragment wound to the right hip with retained foreign bodies, to the United States Court of Appeals for Veterans Claims (Court).  By Order dated November 2009, the Court granted a Joint Motion for Remand (JMR), vacated the November 2009 Board decision, and remanded the case for compliance with the terms of the JMR.  In June 2010, the Board remanded the case for additional development, consistent with the terms of the joint motion.  

In a decision issued in November 2011, the Board granted an increased evaluation of 40 percent for residuals of a shell fragment wound to the right hip with retained foreign bodies.  That Board decision was implemented in a January 2012 rating action, in which an effective date of June 30, 2010, was assigned for the grant of the 40 percent evaluation.  In the November 2011 decision, the Board remanded the claim of entitlement to an increased rating for residuals of a shell fragment wound of the right back and posterior chest with retained foreign bodies, currently evaluated as 10 percent disabling, for the issuance of a Supplemental SOC which included a clarifying explanation of the muscles and muscle groups which were considered to be associated with this disability.   

As will be further explained herein, the actions requested in the November 2011 Board Remand which pertain to the pending increased rating claim for residuals of a shell fragment wound of the right back and posterior chest with retained foreign bodies for were not substantially complied with.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  Accordingly, that claim must be remanded again for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Further, it appears that at this point there is another claim in quasi-appellate status.  In this regard, the Veteran and his representative have filed a timely and valid NOD pertaining to the effective date of June 30, 2010, assigned by the RO in a January 2012 rating action, for the assignment of a 40 percent evaluation for residuals of a shell fragment wound to the right hip with retained foreign bodies.  To date, there has been no Statement of the Case (SOC) issued concerning this claim, in such instance, it is appropriate for the Board to Remand the claim for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

However, even prior to addressing the above matter, as a component of addressing the effective date claim for the assignment of a 40 percent evaluation for residuals of a shell fragment wound to the right hip with retained foreign bodies, the Board requests review of the January 2012 rating action for a possible error in the assignment of the June 2010 effective date.  In this regard there is a question of whether the Board decision of November 2011 was properly implemented by that rating action.  The Board finds this matter inextricably intertwined with, and part and parcel of, the overall claim for an earlier effective date and notes that the disposition of this matter could possibly ultimately render the earlier effective date claim moot.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Finally, it is noted that subsequent to the November 2011 Board decision granting a 40 percent evaluation for residuals of a shell fragment wound to the right hip with retained foreign bodies, the Veteran and his representative have requested a still higher evaluation (September 2012 Brief).  At the outset, the Board observes that the November 2011 Board decision is final and the claim involving residuals of a shell fragment wound to the right hip with retained foreign bodies is no longer in appellate status.  Should the Veteran and his representative wish to challenge the November 2011 Board decision pertaining to this issue, the appropriate means is through appealing that decision to The Court of Appeals for Veterans Claims (Court).  In the alternative, the September 2012 Brief may simply be considered a new increased rating claim.  In such instance, it is appropriate for the Board for refer the claim for clarification and further action, and the Board will take this step herein.   

The issues of entitlement to an increased rating for residuals of a shell fragment wound of the right back and posterior chest with retained foreign bodies, currently evaluated as 10 percent disabling; and the entitlement to an effective date prior to June 30, 2010, for the grant of a 40 percent evaluation for residuals of a shell fragment wound to the right hip with retained foreign bodies, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The claim of entitlement to an evaluation in excess of 40 percent for residuals of a shell fragment wound to the right hip with retained foreign has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

The Veteran is seeking entitlement to an increased rating for residuals of a shell fragment wound of the right back and posterior chest with retained foreign bodies, currently evaluated as 10 percent disabling, and entitlement to an effective date prior to June 30, 2010, for the grant of a 40 percent evaluation for residuals of a shell fragment wound to the right hip with retained foreign bodies.  A remand is required in conjunction with these claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

With respect to the an increased rating for residuals of a shell fragment wound of the right back and posterior chest with retained foreign bodies in the prior Board remand of November 2011, it was noted that the Veteran is service-connected for both a shell fragment wound, right back and posterior chest with retained foreign bodies under Diagnostic Code 5319 (with an increased rating claim in appellate status), and for a shell fragment wound of the abdomen, status post laparotomy under Diagnostic Codes 5319 and 7391 (with no claim pending).  The Board explained that it was unable at that time to rate the Veteran's claim on appeal involving the chest and back disability.  In this regard, it was explained that the rating criteria for muscle injuries requires that the muscles affected, in this case by the Veteran's retained foreign bodies, be appropriately identified.  It was observed that the April 2010 examination identified a muscle in muscle group IV, pertaining to the Veteran's right shoulder, and one in muscle group XIX, pertaining to the Veteran's abdominal wall, as affected muscles.  The Board noted that it was unclear whether the muscle in his abdominal wall is already service-connected as part of his service-connected shell fragment wound of the abdomen.   

The Board further found that as the RO had rated both of these disabilities under Diagnostic Code 5319, but there was nothing in the record which specified which muscles under this Diagnostic Code were associated with the abdominal disability, and which were associated with the chest and back disability, a remand was necessary.  Specifically, the Board requested that a Supplemental SOC be issued in which the RO clearly identified which muscle disabilities were associated with the service-connected shell fragment wound of the abdomen, status post laparotomy (not on appeal); and which were associated with his service-connected shell fragment wound, right back and posterior chest with retained foreign bodies (on appeal), in order to avoid the assignment of separate ratings for the same manifestations of a disability under different diagnoses, which is precluded under 38 C.F.R. § 4.14 (2012).  

Thereafter a Supplemental SOC was issued in September 2012.  However, it did not include the information requested by the Board in the November 2011, as was also pointed out by the Veteran's representative in the September 2012 Brief.  In fact, it was not at all clear in that SSOC what rating code(s) and criteria was being used to evaluate the disability, as no such information was provided in the SSOC.  The Court has held that compliance with a Remand is not discretionary, and that if there exists a failure to comply with the terms of a Remand, another Remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, since the terms of the 2011 Board remand were not complied with, a remand for such action is required.  

In addition, following the November 2011 Board decision, in which a 40 percent evaluation was granted for residuals of a shell fragment wound to the right hip with retained foreign bodies; the RO assigned an effective date of June 30, 2010 for the 40 percent grant.  In September 2012, the Veteran's representative filed a valid and timely Notice of Disagreement (NOD) with the effective date assigned in the January 2012 rating action.  38 C.F.R. §§ 20.201, 20.302 (2012).  To date, the RO has not issued a Statement of the Case addressing that claim.

The failure to issue a statement of the case in such a circumstance necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2011).  Under these circumstances, the Board has no discretion and is obliged to remand these claims to the RO for the issuance of an Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). However, this claim will be returned to the Board for appellate consideration after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

However, even prior to issuing a SOC regarding the earlier effective date date issue, the Board requests that the RO review the January 2012 rating action for a possible error in the assignment of the June 2010 effective date.  As mentioned in the Introduction, the Board finds this matter inextricably intertwined with, and part and parcel of, the overall claim for an earlier effective date and notes that the disposition of this matter could possibly ultimately render the earlier effective date claim moot.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

In this regard, a review of the November 2011 Board decision, includes a "Finding of Fact" to the effect that: "Throughout the pendency of the appeal, the Veteran's residuals of a shell fragment wound to the right hip with retained foreign bodies have been manifested by moderate impairment of muscle groups XIII, XV, and XVII."  The Board went on to issue a "Conclusion of Law" and an "Order" to grant a 40 percent evaluation for the disability, but failed to specify an actual effective date, in either the "Order" or "Conclusion of Law".  The Board observes that it appears that the appeal period in this case extends from February 8, 2005, when the increased rating claim was filed.  Therefore, it would appear that the Board intended that the 40 percent rating granted in the November 2011 decision be effective from February 8, 2005.  Accordingly, the RO will be requested to review whether the January 2012 rating action properly implemented the November 2011 Board decision, and to issue a specific administrative decision for the record regarding this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the Veteran's claim for an increased disability rating for his shell fragment wound, right back and posterior chest with retained foreign bodies and clearly explain the muscles and muscle group which are associated with this disability, to include specifically identifying in an SSOC the rating code(s) and rating criteria, under which the RO finds it most appropriate to evaluate the disability and its manifestations.  

2.  The RO is requested to review the January 2012 rating action to determine whether the Board decision of November 2011 was properly implemented by that rating action.  In so doing, the pertinent issue involves a possible error in the assignment of the June 30, 2010 effective date, for the grant of a 40 percent evaluation for residuals of a shell fragment wound to the right hip with retained foreign bodies.  

In pertinent part, a review of the November 2011 Board decision, includes a "Finding of Fact" to the effect that: "Throughout the pendency of the appeal, the Veteran's residuals of a shell fragment wound to the right hip with retained foreign bodies have been manifested by moderate impairment of muscle groups XIII, XV, and XVII."  The November 2011 Board decision includes a "Conclusion of Law" and an "Order" to grant a 40 percent evaluation for the disability, without specifying an actual effective date, in either the "Order" or "Conclusion of Law".  It appears that the appeal period in this case extends from February 8, 2005, when the increased rating claim was filed, and that the Board's reference to a finding a of moderate disability "Throughout the pendency of the appeal" would suggest that the Board intended to assign an effective date of February 8, 2005, although it did not actually reference that specific date in the decision.  

In light of the aforementioned information, the RO is asked to address in a separate administrative/rating action whether the January 2012 rating action properly implemented the November 2011 Board decision, with respect to the effective date assigned, to include addressing whether an error was made.  A determination and reasons supporting the decision should be issued for the record and to the Veteran and his representative.  

Upon review, should an effective date of February 8, 2005 be assigned for the grant of a 40 percent evaluation for residuals of a shell fragment wound to the right hip with retained foreign bodies, the RO should obtain clarification from Veteran and his representative, for the record, addressing whether they wish to continue pursuing an earlier effective date claim for the disability involving the right hip, before undertaking the actions requested in Remand action (4), as that action may prove moot, dependent on the disposition of Remand action (2).  

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to that directed above, is required.  If further action is required, it should be undertaken prior to the claim re-adjudication requested in accordance with actions (1) and (4).  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  If and only if, the effective date claim for residuals of a shell fragment wound to the right hip with retained foreign bodies is not considered by the Veteran and his representative to be fully resolved pursuant to Remand action (2), a Statement of the Case must be provided addressing the issue of entitlement to an effective date prior to June 30, 2010, for the grant of a 40 percent evaluation for residuals of a shell fragment wound to the right hip with retained foreign bodies.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed following the issuance of the SOC.  38 C.F.R. § 20.202 (2012).  If, and only if, the Veteran perfects an appeal as to one or more of the claims, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



